Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 1 of 12

EXHIBIT A
90 Lie
qingeeo Supreme Court of Pennsylvania
NAR } 6 028 Court of Common Pleas

mECENEP = CHESTER County

Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 2 of 12

Civil Cover Sheet

 

 

The information collected on this form is used solely for court administration purposes. This form does not supplement
or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

| Commencement of Action

 

 

 

 

 

 

 

   

 

 

 

 

 

 

EB Y Complaint ___ Writ of Summons __ Petition
E Transfer from Another Jurisdiction Declaration of Taking
ne | Lead Plaintiff's Name: Lead Defendant's Name:
T ANNE HULSER MRS-BPO LLC
T | Are money damages requested? v Yes _ No Dollar Amount Requested: v Within arbitration limits
oO (check one) ___ outside arbitration limits
_N | Is this a Class Action Suit? Yes W No Is this an MDJ Appeal? Yes W No
| Name of Plaintiff/Appellant's Attorney: fred e davis, iv :
A Check here if you have no attorney(are a Self-Represented [Pro Se] Litigant)
CIVIL APPEALS
Intentional Buyer Plaintiff Administrative Agencies
_ Malicious Prosecution es Debt Collection: Credit Card _ Board of Assessment
___ Motor Vehicle _ Debt Collection: Other ___ Board of Elections
= Nuisance Employment Dispute: -_ Dept. of Transportation
Gh Premises Liability se Discrimination ___ Statutory Appeal: Other
E _ Product Liability(does not include mast _ Employment Dispute: Other __ Zoning Board
Cc tort) __ Other __ Other:
T) ___ Slander/Libel/Defomation
s | Other:
oO MASS TORT REAL PROPERTY MISCELLANEOUS
N -_ Asbestos _ Ejectment iN __ Common Law/Statutory Arbitration
if a Tobacco Eminent Domain/Condemnation ___ Declaratory Judgement
mae Toxic Tort - DES _ Ground Rent __ Mandamus
| Toxic Tort - Implant ___ Landlord/Tenant Dispute __ Non-Domestic Relations
By _ Toxic Waste _ Mortgage Foreclosure: Residential Restraining Order
| __ Other: _ Mortgage Foreclosure: Commercial — Quo Warranto
Partition Replevin
___| PROFESSIONAL LIABILITY ~~ Quiet Title VW) Other:
__ Dental = Other: -
oe Legal ~
ts Medical
__ Other Professional

 

 

 

 

 
 

Case TOY 0174S KSM Document 1-1 Filed 04/02/20 Page 3 of 12
MASBeO.

Chasteri Gctitty

 

 

 

 

Court of Common Pleas | Docket No:
Or E
cover SHER 2020-02584-MJ \.
Plaintiff(s): (Name, Address) Plaintiff's/Appellant's Attorney(circle one)
ANNE HULSER (Name, firm, address, telephone and attorney ID#)

fred e davis, iv
(855) 432-8475 davis consumer law firm attorney ID#: 093907
2300 Computer Rd Suite G39 Willow Grove, PA 19090

 

Defendant(s): (Name, Address) Are there any related cases? Please provide case nos.
MRS-BPO LLC

 

 

Defendants who are proceeding without counsel are strongly urged to file with the Prothonotary a written statement of an
address AND a telephone number at which they can be reached

 

Commencement of Action (if applicable): | Agreement for an Amicable Action Motion to Confirm Arbitration Award

Notice of Appeal

 

If this is an appeal from a Magisterial District Judgement, was appellant _ Plaintiff or __ Defendant in the original action?

 

Jury Trial Demanded WY Yes No

 

Nature of case if not on previous cover sheet - Please choose the most applicable

 

__ Annulment ___ Writ of Certiorari
__ Custody - Conciliation Required ___ Injunctive Relief
_ Custody - Foreign Order L Mechanics Lien Claim
a Custody - No Conciliation Required ___ Issuance of Foreign Subpoena
— Divorce - Ancillary Relief Request = Name Change
Divorce - No Ancillary Relief Requested Petition for Structured Settlement

Foreign Divorce

Foreign Protection from Abuse

 

 

 

 

 

___ Paternity
___ Protection from Abuse Ry
Standby Guardianship

Arbitration Cases Only Notice of Trial Listing Date

Arbitration Date 2020-09-11 | Pursuant to C.C.R.C.P. 249.3, if this case is not subject to

n= compulsory arbitration it will be presumed ready for trial twelve
Arbitration Ti 09:00:00 (12) months from the date of the initiation of the suit and will be
einai ge placed on the trial list one (1) year from the date the suit was

Defendants are cautioned that the scheduling of an arbitration filled unless otherwise ordered by the Court.

date does not alter the duty of the defendant to respond to the
complaint and does not prevent summary disposition form
occurring prior to the arbitration date.

This matter will be heard by a Board of Arbitrators at the time To obtain relief from automatic trial listing a party must proceed
and date specified but, if one or more of the parties is not present | pursuant to C.C.R.C.P. 249.3(b), request an administrative

at the hearing, the matter may be heard at the same time and date | conference and obtain a court order deferring the placement of
before a judge of the court without the absent party or parties. the case on the trial list until a later date.

There is no right to a trial de novo on appeal from a decision
entered by a judge.

 

 

File with: Chester County Justice Center, Prothonotary Office, 201 W. Market St., Ste. 1425, PO Box 2746, West Chester, PA 19380-0989

 

 

2020-02584-MT
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 4 of 12
NIRGBPO.LLC

   

MAR 16 gu
Fred Davigy-EsqifiED ATTORNEY FOR PLAINTIFF |,
Identification No. 93907
DAVIS CONSUMER LAW FIRM THIS IS AN ARBITRATION MAT"
2300 Computer Rd.-Ste G39 ASSESSM OF DAMAGES
WILLOW GROVE, PA 19090 HEARING IS REQUESTED.

(T)1-855-432-8475/(F) 1-855-435-9294
fdavis@usacreditlawyer.com

 

 

ANNE HULSER COURT OF COMMON PLEAS
112 Jagger Street CHESTER COUNTY
PHILADELPHIA, PA
17554-1879
Plaintiff CIVIL ACTION
v.
MRS BPO, LLC DOCKET NO.:
1930 Olney Ave.
Cherry Hill, NJ
08003 "i
Defendant
NOTICE TO DEFEND

CODE: 1900

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and
notice are served, by entering a written appearance personally or by attorney and filing in
writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without you and a
judgment may be entered against you by the court without further notice for any money
claimed in the complaint or for any other claim or relief requested by the plaintiff. You
may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR cater AT ONCE. IF YOU
DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU
CAN GET LEGAL HELP.

CHESTER COUNTY BAR ASSOCIATION-LAWYER REFERRAL& INFO
SERVICE
Chester Bar Association .
15 W Gay St #2,
West Chester, PA

2020-02584-MJ

iy
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 5 of 12

angpeoLl

i)

 

MAR 16 eu
19380
peer WED Phone: (610) 692-1889 \.
— AVISO

Le han demandado a usted en la corte. Si usted quiere defenderse de estas de estas
demandas expuestas an las paginas signientes, usted tiene veinte (20) dias de plazo al
partir de ia fecha de la demanda y ia notificacion. Hace falta asentar una comparencia
escrita 0 en persona o con un abogado y entregar a la corte en forma escrita sus defensas
© sus objeciones a las demandas en contra de su persona. Sea avisado que si usted no se
defiende, le corte tomara medidas y puede continuar la demanda en contra suya sin
previo aviso 0 notificacion. Ademas, la corte puede decidir a favor del demandante y
requiere que usted cumpla con todas las provisiones de esta demanda. Usted puede
perder dinero o sus propiedades u ostros derechos importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE, SI NO
TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL
SERVICIO. VAYA EN PERSONA O LLAME POR TELEFONO A LA OFICINA
CUYA DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.

SERVICIO DE REFERENCIA LEGAL
Colegio de Abogados de Chester
15 W Gay St #2,
West Chester, PA
19380
Phone: (610) 692-1889

 

2020-02584-M7
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 6 of 12
MESEPDLLO
MAR 16 2020

Fred Davis, Esq... ED ATTORNEY FOR PLAINTIFF ia
Identification No.93907
DAVIS CONSUMER LAW FIRM THIS IS AN ARBITRATION MATTER
2300 Computer Rd.-Ste G39 ASSESSMENT OF DAMAGES
WILLOW GROVE, PA 19090 HEARING IS UESTED.
(T)1-855-432-8475/(F)1-855-435-9294
fdavis@usacreditlawyer.com
ANNE HULSER COURT OF COMMON PLEAS
112 Jagger Street CHESTER COUNTY
PHILADELPHIA, PA
17554-1879

 

Plaintiff CIVIL ACTION
v.

MRS BPO, LLC DOCKET NO.:
1930 Olney Ave.
Cherry Hill, NJ

08003 a

Defendant

 

COMPLAINT

1. Plaintiff, ANNE HULSER, is an adult individual citizen and
legal resident of the State of Pennsylvania, living at 112 Jagger Street, PHILADELPHIA, PA,
17554-1879.

2. Defendant, MRS BPO, LLC, is a business corporation qualified to and
regularly conducting business in, the Commonwealth of Pennsylvania, with its legal residence
and principal place of business at 1930 Olney Ave., Cherry Hit, NJ 08003. Defendant can be
served at that address.

a Plaintiff avers that at all times material hereto, Defendant acted by
and through its authorized agents, servants, officers, and/or employees, including Defendant, all

of whom were acting within the scope of their employment.

2020-02584-MI

My
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 7 of 12

ARIS EeL.LLE

MAR 16 vize
JURISDICTION AND VENUE

CEN, Jurisdiction of this court arises pursuantie 15 U.S.C. § 1692k(d),
which states that such actions may be brought and heard before “any appropriate United States
district court without regard to the amount in controversy, or in any other court of competent
jurisdiction”.
5. Defendant regularly conducts business in the State of
Pennsylvania and in the County of Chester, therefore, personal jurisdiction is established.
6. Venue is proper in Chester County pursuant to Pennsylvania
Rule(s) of Civil Procedure §§1006 and 2179.
7. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and

2202.
PARTIES

8. Plaintiff is a natural person residing in PHILADELPHIA, PA. Some/all
of the

transactions comprising the alleged debt occurred in Chester County.

9. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
1692a(3). The transactions comprising the alleged debt were for consumer related purchases,
such as household hoods, food, clothing, etc.

10. Defendant, MRS BPO, LLC, is a company
handling debt collection matters with headquarters located at'1930 Olney Ave., Cherry Hill, NJ
08003.

11. Defendant is a debt collector as that term is defined by 15 U.S.C.
§1692a(6), and sought to collect a consumer debt from Plaintiff, as the alleged debt in questions
stems from the acquisition of personal goods and services, such as household items, clothing,

groceries, etc.

— 02584-MT
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 8 of 12

1 at) 3! 4 AY

“($2 Defendant acted through its agents, employees, officers, members,
directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.
FACTUAL ALLEGATIONS

13. Throughout the past year, Defendant has contacted Plaintiff attempting to
collect a debt it alleges originated with CHASE BANK U.S.A. N.A. in the amount of $2,486.96.

14. __ Plaintiff alleges and avers that Defendant sought to collect amounts
comprised largely of improper fees and/or interest, and Defendant’s collection efforts were thus
in violation of 15 U.S.C. §§1692e and f. Specifically, Plaintiffalleges and avers that there is no
written agreement authorizing third-party collection of any interest or showing that Plaintiff
agreed to repay exorbitant interest or fees which are intertwined in the alleged debt of
$2,486.96.

15. Plaintiff alleges and avers that Defendant’s letter fails to inform Plaintiff
that litigation premised on the alleged debt is barred by the applicable statute of limitations, and
that any payment or confirmation could re-start the statute, and Defendant thereby violated 15
ULS.C. §1692e(2).

16. Plaintiff alleges and avers that there ig, no written agreement between
Plaintiff and CHASE BANK U.S.A. N.A. authorizing third-party collection of any debts or
evidencing the opening of an account, and Defendant’s collection efforts are thus not authorized
by law or contract, in violation of 15 U.S.C. §§1692e and f.

17. Plaintiff alleges and avers that Defendant contacted Plaintiff at irregular
times and places, and often times hung up before identifying itself, only to call right back
repeatedly and continuously called Plaintiff telephonically, as well as unrelated third-parties, at
irregular times and places, and failed to identify itself and inform Plaintiff of her rights, in

\

2020-02584-MIJ
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 9 of 12

WAR #6 :
violation. of 15,QyS.C. §§§ 1692c(a)(1), d and g.

18. Plaintiff alleges and avers that Defendants communicated false credit
information by failing to notify the major credit bureaus of the actual status of the alleged
“debt”, in violation of 15 U.S.C. §1692e(8).

19, Plaintiff alleges and avers that Defendant misrepresented the nature and
amount of the alleged debt, and Defendant’s letter is thereby in violation of 15 U.S.C.
§1692e(2). Specifically, imbrued within the claimed debt of $2,486.96 is interest and fees for

which Defendant does not possess a written authorization.

COUNT I

THE FAIR DEBT COLLECTION PRACTICES ACT (“FDCPA”)

20. _—_ In its actions to collect a disputed debt, Defendant violated the
FDCPA in one or more of the following ways:
a. Harassing, oppressing or abusing Plaintiff in connection with the
collection of a debt in violation of 15 U.S.C. § 1692d.

b. Using misrepresentations or deceptive means to collect a debt in
violation of 15 U.S.C. § 1692e(10).
c. Using unfair or unconscionable means to collect a debt in
violation of 15 U.S.C. §1692f.
d. By acting in an otherwise deceptive, unfair and unconscionable
manner and failing to comply with the FDCPA.
WHEREFORE, Plaintiff, ANNE HULSER, respectfully prays for a judgment as follows:
a. All actual compensatory damages suffered pursuant to 15
US.C. § 1692k(a)(1);

b. Statutory damages of $1,000.00 far each violation of the

2020-02584-M7
Case 2:20-cv-Olyd3-KSM Document 1-1 Filed 04/02/20 Page 10 of 12
beh tee

EDCPA pursuant to 15. 6'S.C. § 1692k(a)(2)(A);
c. All reasonable attorneys’ fees, witness fees, court costs and
other litigation costs incurred by Plaintiff pursuant to 15 U.S.C. § 1693k(a)(3); and
d. Any other relief deemed apptoptiate by this Honorable
Court.
COUNT TWO
THE PENNSYLVANIA UNFAIR TRADE PRACTICES ACT AND CONSUMER
PROTECTION LAW (“UFTPL”)

21. Plaintiff hereby incorporates all facts and allegations specified in
paragraphs above, by reference as if fully set forth at length. -

22. — Plaintiffis a "Person" as defined by 73 P.S. § 201-2(2).

23. Defendant is a "Person(s)" as defined by 73 P.S. § 201-2(2).

24. The Pennsylvania Unfair Trade Practices and Consumer
Protection Act, 73 P.S. § 201-2(4), defines “unfair or deceptive acts or practices" to
include the following: he

(a) Causing likelihood of confusion or of misunderstanding as to the
source, sponsorship, approval or certification of goods or services;

(b) Causing likelihood of confusion or of misunderstanding as to
affiliation, connection or association with, or certification by, another;

(c) Engaging in any other fraudulent or deceptive conduct
which creates a likelihood of confusion or of misunderstanding;

(d) Any violation of 73 Pa. Cons. Stat. Ann. § 2270.

25. Plaintiff alleges and avers that —e violated the Act by

2020-02584-M7
bear

=

Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 11 of 12

mgaro Lie

WAR irftistépresenting that any debt was owed, and further by claiming that improper fees and

»exorbitant charges were part of the alleged debt, and that Defendant’s conduct complained of

herein paragraphs amounts to violations of the Fair Credit Uniformity Extension Act, 73 Pa. C.S.
§ 2270, et seq, and is thus a concomitant violation of the Unfair Trade Practices Act.

26. Plaintiff alleges and avers that Defendant violated the Act by
misrepresenting that any debt was owed, and further by claiming that improper fees and
exorbitant charges were part of the alleged debt.

27. | The UTPCPL authorizes the Court, in its discretion, to award up to
three (3) times the actual damages sustained for violations, and/or $100.00 for statutory damages.
Plaintiff avers entitlement to all actual and statutory damages, as well as written confirmation
that Defendant has properly reported to the relevant credit bureaus accurate information
surrounding the invalidation of the bogus “debt”, plus treble that amount, and attorney fees and

costs, for Defendant’s per se and statutory violations of Pennéylvania Law.

DAVIS CONSUMER LAW FIRM

By: Fred Davis-PA ID# 93907 ,
Attorney for Plaintiff, ANNE HULSER
2300 Computer Rd.-Ste G39 _.
Willow Grove, Pa 19090
Tel — 1-855-432-8475/Facsimile- 1-855-435-9294
Email: fdavis@usacreditlawyer.com

x

2020-02584-MJ
Case 2:20-cv-01743-KSM Document 1-1 Filed 04/02/20 Page 12 of 12

tis

VERIFICATION
Fred Davis, states that he is the attorney for the Plaintiff herein; that he is acquainted with
the facts set forth in the foregoing Complaint; that same are Se and correct to the best of his
knowledge, information and belief; and that this statement is made subject to the Penalties of 18

Pa. C.S.A. §4904, relating to unsworn falsifications to authorities.

DAVIS CONSUMER LAW FIRM

By: Fred Davis-PA ID# 93907
Attorney for Plaintiff, ANNE HULSER
2300 Computer Rd.-Ste G39
Willow Grove, Pa 19090 .
Tel — 1-855-432-8475/Facsimile-1-855-435-9294

Email: fdavis@usacreditlawyer.com

2020-02584-MT
